Citation Nr: 0702298	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  96-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for asthma.

2.  Entitlement to an initial disability rating in excess of 
10 percent for pseudofolliculitis barbae.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).

(The issue of entitlement to service connection for 
depression and paranoid schizophrenia will be addressed in a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 2, 1973, to 
February 27, 1974, with net active service of one month and 
twelve days because of time lost from October 15, 1973, to 
January 28, 1974.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In a May 2001 rating decision, the RO granted 
service connection for pseudofolliculitis, assigned an 
initial 10 percent disability rating for that disorder, and 
granted service connection for asthma and also assigned an 
initial 10 percent disability rating for that disorder.  In 
an August 2003 rating decision, the RO denied entitlement to 
TDIU.  

In April 2004, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.  In a June 2005 decision, the Board initially 
denied the claims for initial increased disability ratings 
for pseudofolliculitis and asthma, as well as a claim for 
TDIU.  

The veteran appealed the June 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a September 2006 order, granted a joint motion for 
remand, vacating that part of the Board's June 2005 decision 
that denied entitlement to increased initial evaluations for 
pseudofolliculitis barbae and asthma, as well as a claim for 
TDIU and remanded the case for compliance with the terms of 
the joint motion.  

The Board also points out that the issue of entitlement to 
service connection for depression and paranoid schizophrenia 
will be concurrently addressed in a separate decision by a 
panel of Veteran Law Judges, two of whom conducted separate 
Board hearings regarding the claim in June 2000 and April 
2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's most recent pulmonary function test 
recorded a Forced Expiratory Volume in one second of 96 
percent of predicted, and a ratio of Forced Expiratory Volume 
to Forced Vital Capacity of 74 percent.

3.  There is no evidence that the veteran has frequent 
asthmatic attacks with moderate dyspnea on exertion between 
attacks; or that he requires inhalation or oral 
bronchodilator therapy on a daily basis, or inhalational 
anti-inflammatory medication for his service-connected 
asthma.

4.  The veteran's pseudofolliculitis barbae is manifested by 
no more than slight, if any, disfigurement with no evidence 
of constant exudation or itching, extensive lesions, poor 
nourishment, repeated ulceration, tenderness or pain on 
objective observation, or limitation of motion; there is no 
evidence that it affects 20 percent of his face or neck area, 
or that it is characterized by visible or palpable tissue 
loss, gross distortion, asymmetry of the nose, chin, 
forehead, eyes, ears, cheeks, lips, or that it requires 
systemic therapy or immunosuppressive prescribed medications 
for six weeks or more in a 12-month period.

5.  The veteran's service-connected disabilities are asthma, 
rated 10 percent disabling; and pseudofolliculitis, also 
rated as 10 percent disabling.  The combined evaluation is 20 
percent.  

6.  The evidence of record does not show that the veteran's 
service-connected disabilities cause him to be unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected asthma have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.97, Diagnostic Code 
6602 (1996 & 2006).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for pseudofolliculitis barbae have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.14 4.21, 4.118, 
Diagnostic Code 7814 (prior to August 3, 2002), Diagnostic 
Code 7813 (2006).

3.  The criteria for the assignment of TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, subsequent to the Board's May 2001 
decision granting service connection for the veteran's 
pseudofolliculitis barbae and asthma, the RO provided the 
veteran with notice regarding what information and evidence 
was needed to substantiate his claims for initial increased 
disability ratings, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claims in a May 2003 letter.  Although the 
RO notification letter was not provided to the veteran until 
after the initial rating decision, the Board finds that, 
under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Likewise, an August 2001 letter notified the veteran of the 
type of evidence necessary to substantiate his TDIU claim 
prior to the August 2003 rating decision denying such claim.  
In view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to these claims.  Further, 
the veteran has been provided with several opportunities to 
submit evidence and argument in support of his claims.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements for 
his claims is harmless error in this case.

The Board further notes that, in this case, the appeal of the 
initial ratings for asthma and pseudofolliculitis barbae 
arises not from a "claim" but from a NOD filed with the 
RO's initial assignment of a ratings upon granting service 
connection.  In such cases, VA regulations require a 
statement of the case (SOC) to be issued to inform the 
veteran of the laws and regulations pertaining to the appeal 
and the evidence on which the decision was based, and a VCAA 
notification letter is not necessary.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

The SOC in this case, issued in February 2004, cured the 
procedural deficiency, if any, involved when the RO did not 
send a notice letter prior to the initial adjudication of the 
veteran's claims for service connection because the SOC 
together with the letter sent in May 2003 fulfilled the 
requirements of a VA notification letter.  The SOC informed 
the veteran not only of the laws and regulations pertaining 
to service connection and to his appeal of the disability 
ratings assigned but also of the reasons for the denial of a 
higher rating.  In informing him of the reasons for its 
action, the RO was informing him of what evidence was lacking 
that he could submit to substantiate his appeal.  In response 
to these documents, the veteran submitted additional evidence 
pertaining to his claims.  Thus, the requirements with 
respect to the content of the VA notice were met with regard 
to the claims for increased initial disability ratings for 
asthma and pseudofolliculitis barbae in this case.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for increased disability ratings, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for his initial 
disability rating or for TDIU.  Despite the inadequate notice 
provided to the veteran on this latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Concerning this, as the Board has 
concluded below that the preponderance of the evidence is 
against the appellant's claims for increased disability 
ratings and for TDIU, any question as to the appropriate 
effective dates to be assigned is rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims files and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
that VA has not notified the veteran of its inability to 
obtain such evidence or advised him that it was his 
responsibility to obtain such evidence.  Moreover, several VA 
medical examination reports are of record in conjunction with 
this appeal, although the veteran has not cooperated with 
VA's attempts to assist him in developing evidence relevant 
to  his claims because he has failed to report to scheduled 
VA compensation examinations.  38 C.F.R. § 3.159(c)(4).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case. 

Analysis

Initially, the Board notes that VA attempted to obtain 
specialized medical examinations for the veteran in 
conjunction with his claims; however, the veteran's own 
failure to cooperate with VA has made it impossible to obtain 
the evidence.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street."  If a veteran desires 
help with his claims, he must cooperate with VA's efforts to 
assist him, to include reporting for scheduled 
examinations.).  When a claimant, without good cause, fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2006).  
Therefore, the Board is now compelled to adjudicate the 
veteran's claims based on the existing record.  See 38 C.F.R. 
§ 3.655.



Increased Initial Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Asthma

The veteran's service-connected asthma is evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602, in effect at the time he filed his 
claim.  However, during the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for the respiratory system, effective October 7, 1996.  See 
61 Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. pt. 
4).  The RO provided the veteran with notification of the 
change in the regulations in the February 2004 Statement of 
the Case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  Consequently, 
application of the newer regulations can be no earlier than 
the effective date of the change.

According to the regulation in effect prior to October 7, 
1996, the criteria under 38 C.F.R. § 4.97, Diagnostic Code 
6602 provided a 10 percent rating for a mild disability, with 
paroxysm of asthmatic type of breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating was warranted for a moderate disability, with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating required severe frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor precluded.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

After October 7, 1996, the criteria under Diagnostic Code 
6602 changed to include a 10 percent rating when forced 
expiratory volume in one second (FEV-1) is 71 to 80 percent 
predicted, or; FEV-1/forced vital capacity (FVC) of 71 to 80 
percent, or; intermittent inhalation or oral bronchodilator 
therapy.  A 30 percent rating requires FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted with FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2000).   A Note to the Code indicates 
that in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.

After reviewing the evidence of record, the Board finds that 
the 10 percent initial disability rating for asthma must be 
continued.  Although the veteran complains of difficulty 
breathing during asthmatic attacks and states that he takes 
medication for his asthma on a daily basis, the preponderance 
of objective medical evidence shows minimal symptoms 
attributed to his asthma.  In this respect, the Board notes 
that while the veteran contends that his allergy symptoms are 
a result of his service-connected asthma, he is not currently 
service-connected for allergies and only symptoms directly 
attributed to his asthma may be considered in evaluating the 
severity of his service-connected disability.   In this 
regard, the Board notes that VA and private treatment 
records, dating from the early 1980's to 2006, show a history 
of asthma since childhood with asthmatic episodes occurring 
intermittently.  Although the medical evidence shows the 
veteran takes medicine on a daily basis for his allergies, it 
indicates that he uses inhalers only intermittently for 
asthmatic episodes.  At the time of his March 1996 VA 
respiratory examination, the veteran stated that he 
experienced asthmatic episodes approximately once every 2 to 
3 months.  In March 1997, he reported that the frequency of 
his attacks was approximately the same as it was prior to 
service and that he used an inhaler for attacks.  During his 
April 2004 Travel Board hearing, he testified that his most 
recent asthmatic attack had occurred 1 1/2 months prior to the 
hearing.  The medical evidence of record fails to show that 
the veteran had asthmatic attacks occurring more frequently 
than once every 2 to 3 months or indicating that he had 
moderate dyspnea on exertion between attacks as a result of 
his service-connected asthma.  Therefore, the veteran's 
asthmatic symptoms do not meet the criteria of the previous 
regulations for a disability rating in excess of 10 percent.

As noted above, the veteran did not report for several 
scheduled VA examinations, which included evaluation of his 
respiratory system.  Therefore the March 1996 and March 1997 
VA respiratory examination reports indicate the only 
Pulmonary Function Studies (PFTs) values of record during the 
course of the veteran's appeal.  The 1996 examination report 
shows that his lungs were clear to auscultation bilaterally 
without any wheezing or rales.  The PFTs conducted later that 
month revealed a FEV-1 of 96 percent predicted and an FEV-
1/FVC of 74 percent.  Likewise, the 1997 examination report 
shows that the veteran's chest was symmetric with no abnormal 
lung sounds or wheezes.  PFTs revealed a FEV-1 of 89 percent 
predicted and a FEV-1/FVC of 83 percent.  Therefore, the 
veteran's asthma does not warrant an evaluation in excess of 
10 percent under the revised regulatory criteria because he 
is not shown to have a FEV-1 lower than 71 percent predicted, 
or a FEV-1/FVC lower than 71 percent, and there is no 
evidence that he had required medical treatment of 
exacerbations on a monthly basis, or intermittent courses of 
systemic corticosteroids.  As such, it is shown that the 
veteran's FEV-1 and FEV-1/FVC values do not meet the criteria 
as set forth in the rating criteria for an evaluation in 
excess of 10 percent.  

The veteran contends that PFT studies conducted in 1987 show 
values consistent with a 30 percent disability rating for 
asthma.  Indeed, PFTs conducted at a VA facility in July 1987 
are of record and show a FEV-1 of 67 percent predicted and an 
FEV-1/FVC of 75 percent.  However, it was noted that the 
spirometric tracings were suboptimal due to poor patient 
effort.  Moreover, the date of the testing precedes the date 
entitlement was awarded by 9 years and therefore is less 
probative of the severity of the veteran's asthma since 
entitlement arose than the more contemporaneous 1996 and 1997 
studies.  

In conclusion, the veteran's symptoms do not meet the 
criteria for an evaluation in excess of 10 percent under 
either the previous or revised regulatory criteria of 
Diagnostic Code 6602 and an increase in his evaluation is not 
warranted.

Pseudofolliculitis Barbae

At the time of the grant of service connection, the veteran's 
pseudofolliculitis barbae was rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7814 for tinea barbae.  Tinea barbae was 
rated as for eczema under Diagnostic Code 7806.

During the pendency of the veteran's appeal, VA revised the 
regulations and rating schedule for the evaluation of skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 et seq. (July 31, 2002) (codified at 38 C.F.R. § 
4.118).  The RO provided the veteran with notification of the 
change in the regulations in the February 2004 Statement of 
the Case.

As noted above, the Federal Circuit Court has held that 
retroactive application of a new law or regulation is 
inappropriate in the absence of language in the law or 
regulation requiring such application.  Kuzma, supra.; 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect.  

Prior to August 30, 2002, Diagnostic Code 7814 (Tinea Barbae) 
was evaluated according to the criteria for eczema under 
Diagnostic Code 7806.  Diagnostic Code 7813 (Dermatophytosis) 
was also evaluated according to the criteria for eczema.  38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813, and 7814 (2002).

Prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a 10 percent rating is assigned for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area; a 30 percent rating is assigned 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement, and a 50 percent rating is 
assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Effective August 30, 2002, the veteran's service-connected 
pseudofolliculitis barbae is currently rated under revised 38 
C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis.  
Under this diagnostic code, tinea barbae is rated as for 
dermatophytosis.  Under diagnostic code 7813 a skin 
disability is to be rated as disfigurement of the head, face, 
or neck (diagnostic code 7800); scars (diagnostic codes 7801, 
7802, 7803, 7804, or 7805); or dermatitis (7806); dependent 
on the dominant disability.

Under the revised criteria for Diagnostic Code 7800, a 10 
percent evaluation is warranted for scars of the head, face, 
and neck when there is one characteristic of disfigurement.  
A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are:  a scar 5 or more 
inches (13 or more cm) in length, scar at least one-quarter 
inch (0.6cm) wide at its widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyperpigmented in an area 
exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  Also, in 
Note 3, one is to take into consideration unretouched 
photographs when evaluating under these criteria.

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805, as 
other scars are to be rated on the limitation of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under revised Diagnostic Code 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Here, the medical evidence does not reflect that the 
manifestations required for an evaluation in excess of 10 
percent are present under either the old or the revised 
criteria.  The Board again notes that the veteran did not 
cooperate with VA attempts to schedule a dermatological 
examination to assess the current severity of his skin 
disorder.  Thus, his disability can only be evaluated based 
on the evidence of record.  VA and private treatment records 
show the veteran intermittently sought treatment for a 
recurrent rash on his face primarily diagnosed as 
pseudofolliculitis barbae and occasionally as seborrheic 
dermatitis of the face.  Treatment records dated during the 
pendency of the veteran's appeal show no evidence of skin 
disfigurement or disfiguring scars.  Physical examinations 
often show no current evidence of a rash or occasional 
inflamed papules on the veteran's cheeks.  An April 1999 
private treatment record indicates that examination revealed 
no significant erythema, scaling, follicular plugging or 
folliculitis.  A May 2001 VA treatment record shows the 
veteran had hyperpigmented macules in the beard area.  He was 
assessed with pseudofolliculitis barbae and the examiner 
assessed the condition as very well controlled with 
hydrocortisone cream alone.  The veteran was to return to the 
dermatology clinic in one year.  There is no medical evidence 
indicating that the veteran has constant exudation, itching 
or extensive lesions or disfigurement as a result of his 
folliculitis barbae.  

In summary, the medical evidence reveals no findings of 
disfigurement, and no findings of poor nourishment, repeated 
ulceration, tenderness or pain on objective observation, or 
limitation of motion as required under the old criteria.  
There is no evidence that the skin condition affects more 
than 19 percent of the veteran's face or neck area, and no 
evidence of visible or palpable tissue loss, gross 
distortion, asymmetry of facial features, or that the veteran 
requires systemic therapy or of treatment by 
immunosuppressive medication for six weeks or more during a 
12 month period of time, as required under the revised 
criteria.  With regard to the characteristics of 
disfigurement, although treatment records do indicates 
hyperpigmented skin on occasion, there is no indication that 
the area exceeds 6 square inches as contemplated by the 
rating criteria.  Likewise there is no evidence regarding any 
associated scarring, abnormal skin texture or skin induration 
to merit an increased disability rating under the revised 
regulatory criteria.  

After consideration of all the evidence of record the Board 
finds that the preponderance of evidence is against an 
evaluation in excess of 10 percent for the service connected 
pseudofolliculitis barbae under either the old or the new 
criteria. Thus, the appeal is denied.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the veteran's service-connected disabilities 
are asthma, rated 10 percent disabling; and 
pseudofolliculitis barbae, also rated as 10 percent 
disabling.  The combined evaluation is 20 percent.  Thus, his 
service-connected disabilities do not meet the schedular 
criteria for a TDIU rating (i.e. that a veteran must have one 
service-connected disability rated at 60 percent or higher or 
two or more service-connected disabilities, with one 
disability rated at 40 percent or higher, with a combined 
rating of 70 percent or higher).  As such, the criteria for a 
total rating under the provisions of 38 C.F.R. § 4.16(a) are 
not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that the veteran 
alleges Social Security Administration (SSA) awarded him 
disability benefits because his service-connected asthma 
precluded him from employment.  However, SSA documents of 
record, show that he was awarded disability benefits for 
unrelated nonservice-connected mental conditions in addition 
to his service-connected asthma.  There is no medical 
evidence of record indicating that the veteran would be 
completely precluded from employment as a result of his 
service-connected disabilities alone.  This is especially 
true in light of the individually assigned ratings of 10 
percent for his service-connected asthma and 
pseudofolliculitis barbae.  The Board finds the record does 
not demonstrate that the veteran's service-connected 
disabilities alone, without consideration of his non-service-
connected disabilities, are of such severity as to solely 
preclude his participation in all forms of substantially 
gainful employment.  Accordingly, a total disability rating 
based upon individual unemployability due to service-
connected disabilities under the provisions of 38 C.F.R. 
§ 4.16(b) is not warranted.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).



ORDER

An initial disability rating in excess of 10 percent for the 
service-connected asthma is denied.

An initial disability rating in excess of 10 percent for the 
service-connected pseudofolliculitis is denied.

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


